Order of the Supreme Court, New York County (Ryp, J.), entered March 9,1982, which granted defendants’ motion for leave to reargue the court’s prior decision, dated February 19,1982, and, upon reargument, in all respects adhered to decision of February 19,1982, which granted plaintiff’s motion for a preliminary injunction and directed the defendants to forthwith repair all plumbing in the subject premises, including the standpipe system, fire hoses and sprinkler system, to restore the water and electrical service, to repair and restore the heating plant, to remove all flammable material from the premises, and to maintain the premises as so restored pending determination of this action, is modified, on the facts and in the exercise of discretion to the extent of allowing the defendants to post a bond in lieu of immediate restoration and otherwise affirmed, with costs and disbursements to plaintiff. Settle order on notice on or before July 26, 1982. Concur — Kupferman, J. P., Sandler, Carro, Lupiano and Milonas, JJ., concur.